Case 3:21-mj-05049-TLF Document 3 Filed 03/18/21 Page 1 of 1




                                                             FILED           LODGED
                                                                       RECEIVED


                                                       Mar 18, 2021
                                                       CLERK U.S. DISTRICT COURT
                                               WESTERN DISTRICT OF WASHINGTON AT TACOMA
                                              BY                                   DEPUTY




                                                "Q" JRC 3/18/2021
